DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1 and 4-10 in the reply filed on August 29, 2022 is acknowledged. Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 2 and 11-17 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite for several reasons.  First, as no particular properties are defined or claimed that qualify a product as "industrial grade" it is not clear what particular properties are implied by the claimed "industrial grade" tape.  For the sake of compact prosecution, the limitation is interpreted herein as a statement of intended use requiring that the recited tile can be used in an industry. 
Line 5 recites a "super high bonding tape", which is unclear because neither the claim nor the specification define what is meant by "super high binding" and because there is no evidence that the term has an established meaning in the art.  For the sake of compact prosecution, an adhesive that is disclosed to form strong bonds or that demonstrates a higher bonding strength than at least some other adhesive is considered herein to qualify as a "super high bonding" adhesive. 
Lines 6-7 recite that the tile is "comprised of materials selected from the group of aluminum oxide, crystalline silica and magnesium oxide".  As the limitation appears to be intended to be a Markush group but does not use proper construction of a Markush claim and is open-ended (i.e. the limitation uses "comprised of" instead of "consisting of"), it is unclear if the claimed product must include all or only one of the recited materials or something else.  See MPEP 2111.03, 2117, and 2173.05(h).  For the sake of compact prosecution, a tile comprising any one of the recited materials is considered herein to meet this limitation. 
Lines 8 and 9 further render the claim indefinite because they recite "wherein aluminum oxide forms 85% -100% by weight of the abrasion resistant alumina tile".  First, as "an abrasion resistant alumina tile" has not previously been recited, the limitation lacks proper antecedent basis.  Second, in view of the previous limitation, it is unclear if the claimed tile is actually required to include alumina or the limitation is conditional upon the tile including alumina, meaning that if the tile includes alumina, the alumina content is 85 to 100 wt. %.  For the sake of compact prosecution, a tile including 85 to 100 wt. % alumina is considered herein to meet this and the previously-discussed claim limitation.  
Claims 4-10 are also indefinite because they depend from claim 1. 

Claim 6 is further indefinite because it recites "the silane coupling agent is comprised of materials selected from the group of isopropyl alcohol, water and glycidoxypropyltrimethoxysilane".   As with the Markush-like limitation of claim 1, it is unclear if this limitation requires the silane coupling agent to include one or all of the members of the group.  Given that the claimed product appears to be directed to a formed, self-adhesive tile, and solvents such as water and isopropyl alcohol are unlikely to still be present (or in their original form) once the silane has dried and/or cured, it is also unclear if claim 6 is directed to a final or intermediate product.  For the sake of compact prosecution, the limitation is interpreted herein as a product-by-process limitation. 
Claims 7-9 are also indefinite because they depend from claim 6 and because it is unclear if they are directed to final or intermediate products.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kreckel (EP 1,044,797 A1) in view of CeraMaterials (CeraMaterials, "Safety Data Sheet Alumina Ceramic", 2017, p. 1-10)  and Ilkka (US PG Pub. No. 2005/0081993), and as evidenced by 3M (3M, "VHB™ Tapes", 2011, p. 1-10). 
Regarding claims 1 and 4-10,  Kreckel teaches self-adhesive ceramic tiles comprising a ceramic tile and a double-sided (double-coated) adhesive tape with a release layer, which may be an acrylic foam tape, and which creates a strong bond between the tile and an adjoined substrate (i.e. the tape is a "super high bonding tape") (par. 8, 38-40). Kreckel's tape preferably includes an acrylic foam carrier and an acrylic-based adhesive system and Kreckel exemplifies using various 3M VHB™ tapes, including VHB Tapes #4941, 4951, and 4611, among others, for this purpose (par. 22-32, 37, 38).  As evidenced by 3M, these tapes include acrylic foam carriers, acrylic adhesives, and release liners, and create strong bonds that serve as replacements for rivets, spot welds, and other permanent fasteners (i.e. the tapes are "super high bonding tapes") (p. 1, 2).   
The teachings of Kreckel differ from the current invention in that the composition of his ceramic tile is not disclosed.  However, CeraMaterials teaches an alumina ceramic that includes 90 to 100 wt. % aluminum oxide, 0.1 to 1 wt. % crystalline silica, and 0.1 to 1 wt. % magnesium oxide (p. 2).  The material is advantageous because it offers wear (i.e. abrasion), corrosion, and temperature resistance and is useful in a variety of applications, including for use as wear protection for machine and plant construction, in the chemical industry, in high-temperature applications, in the sanitary industry (p. 1).  It would have been obvious to one of ordinary skill in the art to use CeraMaterial's alumina ceramic as the ceramic material of Kreckel's tile because it offers excellent wear (i.e. abrasion), corrosion, and temperature resistance and is applicable in a variety of industries.  Additionally, as no particular level of abrasion resistance is claimed and as it is more resistant to abrasion than at least some other materials (e.g. a soft, easily-abraded material), the prior art ceramic qualifies as being "abrasion-resistant".   As such, the prior art tile is an "abrasion resistant alumina ceramic tile".
The teachings of Kreckel differ from the current invention in that a silane coupling agent is not taught to be used with his product.  However, Ilkka teaches applying a silane bonding agent to the bonding surface of an acrylic tape in order to improve adhesion between the organic resin of the tape and an adhered inorganic surface (e.g. a ceramic tile) (par. 47).  Ilkka teaches that the silane coupling agent is prepared by adding 0.1 to 1 wt. % of a silane, such as 3-glycidoxypropyltrimethoxysilane, to a 50:50 to 95.5:0.5 isopropanol:water mixture (par. 49).  As such, it would have been obvious to one of ordinary skill in the art to include a silane coupling agent that is made by adding 0.1 to 1 wt. % of 3-glycidoxypropyltrimethoxysilane to a 50:50 to 95.5:0.5 isopropanol:water mixture in order to improve adhesion between the acrylic tape and the inorganic, ceramic surface of Kreckel's product.  The instantly claimed water and isopropanol contents are obvious in view of Ilkka.  See MPEP 2144.05. 
The claim limitations directed to the formation of the silane coupling agent present in the final product are interpreted herein as product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather the product implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitations because it has the implied structure. 
The claim limitations requiring that the recited tile is "non-decorative" and of an "industrial grade" are statements of intended use.  The prior art product meets the claim limitations because it is capable of being used in industry in a non-decorative application.  

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ilkka (US PG Pub. No. 2005/0081993) in view of CeraMaterials and Kreckel. 
Regarding claims 1 and 4-10, Ilkka teaches a self-adhesive product comprising a ceramic substrate, a piece of glass, a silane coupling agent, and a double-sided (double-coated) acrylic foam tape comprising an acrylic foam carrier layer, an acrylic adhesive, and a release liner (par. 32, 45, 46, 51, 72).  llkka teaches that the silane coupling agent is prepared by adding 0.1 to 1 wt. % of a silane, such as 3-glycidoxypropyltrimethoxysilane, to a 50:50 to 95.5:0.5 isopropanol:water mixture (par. 49).  The instantly claimed coupling agent composition is obvious in view of Ilkka.  See MPEP 2144.05.  Although Ilkka does not explicitly teach that the glass is tile-shaped, which might be considered a difference from the current invention, as no particular criticality has been established, the claim requirement that the product is tile-shaped is a prima facie selection of size and/or relative dimensions that does not define the claimed invention over the prior art.  See MPEP 2144.04.
The teachings of Ilkka differ from the current invention in that the taught ceramic is not explicitly disclosed to have the recited composition or to be tile-shaped.  However, CeraMaterials teaches an alumina ceramic that includes 90 to 100 wt. % aluminum oxide, 0.1 to 1 wt. % crystalline silica, and 0.1 to 1 wt. % magnesium oxide (p. 2).  The material is advantageous because it offers wear (i.e. abrasion), corrosion, and temperature resistance and is useful in a variety of applications, including for use as wear protection for machine and plant construction, in the chemical industry, in high temperature applications, in the sanitary industry (p. 1).  It would have been obvious to one of ordinary skill in the art to use CeraMaterial's alumina ceramic as Ilkka's ceramic material because it offers excellent wear (i.e. it is abrasion-resistant), corrosion, and temperature resistance and is applicable in a variety of industries.   As no particular criticality has been established, the claim requirement that the ceramic is tile-shaped is a prima facie selection of size and/or relative dimensions that does not define the claimed invention over the prior art.  See MPEP 2144.04.  Additionally, as no particular level of abrasion resistance is claimed and as it is more resistant to abrasion than at least some other materials (e.g. a soft, easily-abraded material), the prior art ceramic qualifies as being "abrasion-resistant".  As such, the prior art renders obvious including an "abrasion-resistant alumina ceramic tile" with Ilkka's product.   
As the claims do not actually require any particular relationship between the recited layers, the combination of the above-discussed substrate with Ilkka's glass, silane coupling agent, and double-sided tape including a release liner appear to include all of the parts required by the claim.  The teachings of Ilkka might be considered to differ from the current invention in that a release layer is not actually taught to be attached to a ceramic tile.  However, it would have been obvious to one of ordinary skill in the art in view of Kreckel to configure the ceramic tile substrate to include a release layer onto which the glass piece is attached with the double-sided tape in order to allow the glass tile to be firmly mounted to the ceramic while also being capable of being cleanly removed without damage (Abstract; par. 8, 11, 13).  
The claim limitations directed to the formation of the silane coupling agent present in the final product are interpreted herein as product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather the product implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitations because it has the implied structure. 
The claim limitations requiring that the recited tile is "non-decorative" and of an "industrial grade" are statements of intended use.  The prior art product meets the claim limitations because it is capable of being used in industry in a non-decorative application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784